81281: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28752: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81281


Short Caption:MORENCY VS. STATE, DEP'T OF EDUCATIONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800267Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:03/01/2021 at 11:00 AMOral Argument Location:Carson City


Submission Date:03/01/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAAA Scholarship Foundation, Inc.Matthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


AppellantBonnie YbarraMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


AppellantEnvironmental Design Group, LLCMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


AppellantFlor MorencyMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


AppellantKeysha NewellMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


AppellantSklar Williams PLLCMatthew T. Dushoff
							(Saltzman Mugan Dushoff)
						Robert GallJoshua A. House
							(Institute for Justice/Arlington VA)
						Timothy D. Keller
							(Former)
						


RespondentAnn BersiAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentAnthony WrenAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentCraig WittAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentFrancine LipmanAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentGeorge P. KelesisAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentJames DeVolldAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentJhone EbertAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentMelanie YoungAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentRandy BrownAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentSharon RigbyAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentThe Legislature of the State of NevadaKevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


RespondentThe State of Nevada Department of EducationAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						


RespondentThe State of Nevada Department of TaxationAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/08/2020Filing FeeFiling Fee due for Appeal. (SC)


06/08/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-21364




06/08/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-21369




06/08/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-21373




06/11/2020Notice of Appeal DocumentsFiled Appellants' Case Appeal Statement. (SC).20-21873




06/15/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-22290




06/15/2020Filing FeeFiling Fee Paid. $250.00 from Institute for Justice.  Check no. 000617. (SC)


06/15/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-22320




06/17/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief. (SC)20-22576




06/29/2020Transcript RequestFiled Appellants' Transcript Request Form (REJECTED PER 06/29/20 NOTICE). (SC).


06/29/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC).20-23944




06/29/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/23/20. To Court Reporter: Kaihla Berndt. (SC)20-24078




07/10/2020BriefFiled Appellants' Opening Brief. (SC)20-25543




07/10/2020AppendixFiled Joint Appendix Volumes I-IV. (SC)20-25547




08/03/2020MotionFiled Joint Motion for Extension of Time to File Answering Briefs. (SC)20-28240




08/04/2020MotionFiled Appellants' Opposition to Joint Motion for Extension of Time to File Answering Briefs. (SC)20-28403




08/04/2020Order/ProceduralFiled Order Granting Motion.  Respondents shall have until September 24, 2020, to file and serve the answering briefs.  (SC)20-28408




08/13/2020Order/ProceduralFiled Order. Respondents' joint motion for extensions of time to file the answering briefs was granted by this court on August 4, 2020.  See NRAP 27(c)(2).  On the same date, appellants filed an opposition to the motion, which this court construes as a motion for reconsideration of its order granting an extension of time. The motion for reconsideration is denied. (SC)20-29927




09/24/2020BriefFiled Respondent State of Nevada's Answering Brief.  (SC)20-35302




09/24/2020BriefFiled Respondent Nevada Legislature's Answering Brief with Addendum.  (SC)20-35309




09/25/2020BriefFiled Amended Respondent Nevada Legislature's Answering Brief with Addendum.  (SC)20-35311




10/26/2020BriefFiled Appellants' Reply Brief. (SC)20-39179




10/26/2020Case Status UpdateBriefing Completed/To Screening. (SC)


12/21/2020Notice/IncomingFiled Notice of Change of Firm Affiliation and Mailing Address (Timothy D. Keller). (SC)20-46083




01/21/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on March 1, 2021, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)21-01792




02/16/2021MotionFiled Appellants' Unopposed Motion to Associate Counsel, Robert Gall. (SC)21-04391




02/16/2021Order/ProceduralFiled Order Granting Motion. Appellants have filed a motion to associate attorney Robert Gall of the Institute for Justice pursuant to SCR 42. The motion is granted. Mr. Gall shall be permitted to appear on behalf of appellants. Nevada attorney Joshua A. House of the Institute for Justice shall be responsible for all matters presented by Mr. Gall in this matter. (SC).21-04453




02/16/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-04480




03/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81281. (SC)


05/14/2021BriefFiled Appellants' Notice of Supplemental Authorities. (SC)21-14024




05/18/2021Notice/IncomingFiled Respondent's Nevada Legislature's Response to Appellants' Notice of Supplemental Authorities. (SC)21-14349




05/19/2021Notice/IncomingFiled Respondents' Response to Supplemental Authority. (SC)21-14370




08/16/2021MotionFiled Motion to Withdraw Counsel Who Has Left Firm (Timothy D. Keller). (SC)21-23830




08/23/2021Order/ProceduralFiled Order Granting Motion.  The motion to withdraw as counsel of record for appellants is granted.  The clerk of this court shall remove attorney Timothy D. Keller as counsel of record for appellants.  Appellants shall continue to be represented by attorneys Joshua A. House and Matthew T. Dushoff.  (SC)21-24473




10/07/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 63. En Banc. (SC).21-28752




10/25/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing.  (SC)21-30702




10/25/2021Filing FeeFiling fee paid. E-Payment $150.00 from Joshua A. House.  (SC)


11/08/2021Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  14 days.  (SC)21-32084




11/18/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents Ann Bersi, Randy Brown , James DeVolld, Jhone Ebert, George P. Kelesis, Francine Lipman, Sharon Rigby, The State of Nevada Department of Education, The State of Nevada Department of Taxation, Craig Witt, Anthony Wren, and Melanie Young shall have until December 6, 2021, to file and serve their answer to the petition for rehearing.  (SC)21-33304




11/18/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent The Legislature of the State of Nevada shall have until December 6, 2021 to file and serve the answer to the petition for rehearing.  (SC)21-33306




12/06/2021Post-Judgment PetitionFiled Executive Respondents' Ann Bersi, Randy Brown , James DeVolld, Jhone Ebert, George P. Kelesis, Francine Lipman, Sharon Rigby, The State of Nevada Department of Education, The State of Nevada Department of Taxation, Craig Witt, Anthony Wren, and Melanie Young's Answer to Petition for Rehearing. (SC)Y21-34773




12/06/2021Post-Judgment PetitionFiled Respondent Nevada Legislature's Answer to Appellants Petition for Rehearing. (SC)Y21-34794




12/07/2021MotionFiled Respondent Nevada Legislature's Motion to Exceed Word Limit in NRAP 40 for Answer to Appellants' Petition for Rehearing. (SC)Y21-34798





Combined Case View